Citation Nr: 1001375	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  02-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected residuals of a right wrist fracture and 
dislocation with traumatic arthritis, currently rated 
40 percent disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of a fracture of 
the styloid process of the left wrist.

3.  Entitlement to an increased disability evaluation for 
service-connected coccygodynia with fracture of the sacral 
coccygeal joint, currently rated 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1955 to October 
1957.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The increased rating claims

In a May 1958 rating action, service connection was granted 
for various residuals of a January 1957 motor vehicle 
accident, to include a right wrist disability, a coccyx 
disability, and a left wrist disability.  Forty percent, 10 
percent, and noncompensable (zero percent) disability ratings 
were assigned for the right wrist, coccyx, and left wrist 
disabilities, respectively.

In a March 2002 rating decision, the RO denied increased 
ratings for the service-connected the right wrist, coccyx, 
and left wrist disabilities.  The Veteran perfected an appeal 
as to those issues.  In a January 2004 decision, the Board 
denied those three claims. The Veteran appealed to the Unuted 
States Court of Appeals for Veterans Claims (the Court).  In 
an October 2006 memorandum decision, the Court vacated the 
Board's decision and remanded this case to the Board.  The 
Secretary of VA appealed the Court's October 2006 memorandum 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In January 2008, the 
Federal Circuit affirmed the Court's October 2006 memorandum 
decision.

Pursuant to the Court's memorandum decision, in February 2009 
the Board remanded the three issues for additional 
development.  



The TDIU claim

In the March 2002 rating decision, the RO denied TDIU. The 
Veteran perfected an appeal as to that issue.  In January 
2004 and September 2006, the Board remanded the TDIU claim 
for further development.  That claim was thus not subject to 
an appeal to the Court.  The AOJ issued a SSOC in July 2008 
which continued the denial of TDIU.  
     
In February 2009, the Board remanded the TDIU claim.  The 
requested development has been accomplished.  The case has 
been returned to the Board for further consideration of the 
appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Representation

A letter was sent to the Veteran by the Board on November 26, 
2003 in which he was informed that VA had recently revoked 
his attorney's authority to represent claimants before VA.  
The Veteran was informed of several choices he had as to 
representation, including representing himself, appointing a 
Veterans' service organization to represent him, or 
appointing another attorney or agent to represent him.  
According to a written response dated on December 2, 2003, 
the Veteran desired to represent himself and requested that 
VA proceed with his appeal.  The Veteran remains 
unrepresented at VA.

Remand

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed on the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.  The Veteran will be informed if further action on this 
part is required.

Issues not on appeal

By its February 2009 decision, the Board denied increased 
ratings for a left elbow scar, for a right wrist scar, and 
for a right leg scar.  Those issues have been resolved. 
Therefore, they will be discussed no further herein.  


FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of the 
right wrist.

2.  There is no evidence of any impairment of the left wrist.

3.  The Veteran has residuals of a fracture of the coccyx 
with complaints of pain.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
the Veteran's service-connected right wrist disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5214 (2009).

2.  The schedular criteria for a compensable evaluation for 
the Veteran's service-connected left wrist disability left 
wrist disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 
5215 (2009).

3.  The schedular criteria for an increased evaluation for 
residuals of a fracture of the coccyx have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 5298 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings 
for service-connected right wrist disability, left wrist 
disability, and coccyx disability.  As noted in the 
Introduction, the issue of entitlement to TDIU is being 
addressed in the remand that follows below.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall consideration

The Court's October 13, 2006 memorandum decision found 
deficiencies in notice provided to the Veteran under the 
Veterans Claims Assistance Act of 2000 (the VCAA).  This was 
the sole basis for the Court's remand.

Pursuant to the October 2006 Court Order, the Board in 
February 2009 remanded the three increased rating claims with 
instructions to the agency of original jurisdiction (AOJ) to 
send a complete VCAA notice to include pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) regarding the 
three increased rating claims.  

Pursuant to the Board's remand instructions, a corrective 
VCAA letter was sent to the Veteran by the AOJ in April 2009.  
The VCAA letter included notice required by the Dingess 
decision, and by the Vazquez decision.  
       
A supplemental statement of the case was issued by the AOJ in 
November 2009.  

Thus, the Board's remand instructions as to corrective VCAA 
notice have been complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied by the corrective VCAA notice sent to the Veteran 
dated April 8, 2009.  The Veteran was informed that "to 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected disability has gotten worse."      
Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the VCAA letter, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining "medical records, employment 
records, or records from other Federal Agencies."  With 
respect to private treatment records, the letter informed the 
Veteran that VA would attempt to obtain any additional 
information or evidence he identified and included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The April 2009 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, or asks for a fee to provide it, 
or VA otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the April 2009 VCAA letter.  The Veteran was also provided 
specific notice of the Dingess decision in the April 2009 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the April 2009 letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the April 2009 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Pursuant to the Board's remand instructions, the AOJ's April 
2009 letter complied with Vazquez-Flores v. Peake,  22 Vet. 
App. 37 (2008) [holding that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life].  The Board further 
notes that the Court's decision in Vazquez-Flores was 
recently vacated by the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  

Here, as noted above, complete VCAA notice was not provided 
to the Veteran until after the RO entered its March 2002 
decision on his claims.  Although complete VCAA notice was 
not sent prior to the initial adjudication of the Veteran's 
claims, this was not prejudicial to the Veteran since he was 
subsequently provided adequate notice.  The claims were 
readjudicated in a supplemental statement of the case which 
was provided in November 2009.  Thus, even though the 
required VCAA notice came after the initial adjudication, 
there is no prejudice to the Veteran. 
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  See Overton v. 
Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records, his VA treatment records, and his private 
treatment records.  

Additionally, the Veteran was provided with a VA examination 
in March 2002 relating to his increased rating claims.  The 
reports reflect that the examiners reviewed the Veteran's 
service treatment records, his past medical history, recorded 
his current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that, except as indicated in the 
remand that follows below, the examinations are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  

Pursuant to the Board's February 2009 remand, an attempt was 
made to schedule the Veteran for another examination.  
However, the Veteran reported that he was to ill to travel.  
There is no indication that the March 2002 examination 
reports are obsolete or stale.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has not elected to have a hearing before a Board member.  As 
noted in the Introduction, he has elected to represent 
himself.
 
Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

Initial matter - the Court's October 2006 decision

As was discussed in the Introduction, in an October 2006 
memorandum decision the Court remanded the three increased 
rating issues, specifically to obtain corrective VCAA notice.  
No other deficiency with respect to the Board's January 2004 
decision was noted.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."

The Board's analysis has been undertaken with Fletcher in 
mind.  However, the corrective VCAA notice which, as 
discussed above, was sent in April 2009 does not alter the 
evidentiary posture of this case.  No evidence or argument 
has been submitted by or on behalf of the Veteran since the 
Court's remand.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability evaluation for 
service-connected residuals of a right wrist fracture and 
dislocation with traumatic arthritis, currently rated 40 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of a fracture of 
the styloid process of the left wrist.

Because these two issues are similar, in the interest of 
economy the Board will consider them together.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The Veteran's service-connected right wrist disability has 
been rated 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 [ankylosis of the wrist].   His service-
connected left wrist disability has been rated noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic 5215 
[limitation of motion of the wrist].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
Diagnostic Code 5214 is deemed by the Board to be the most 
appropriate for evaluating the right wrist disability, 
primarily because it pertains specifically to the diagnosed 
disability in the Veteran's case [ankylosis].  Diagnostic 
Code 5215 is deemed by the Board to be the most appropriate 
for evaluating the left wrist disability, primarily because 
it relates to the specific criteria for evaluating a non-
ankylosed wrist [limitation of motion].  There is no evidence 
of ankylosis of the left wrist.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The Board can identify nothing in the evidence to suggest 
that other diagnostic codes would be more appropriate, and 
the Veteran has not requested that other diagnostic codes be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5214 for the right 
wrist and Diagnostic Code 5215 for the left wrist.

Specific rating criteria

(i.)  Right wrist

The evidence indicates that the Veteran's right upper 
extremity is his dominant or major extremity.  See 38 C.F.R. 
§ 4.69 (2008) [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].

A 50 percent rating is assigned under Diagnostic Code 5214 
for ankylosis of the major wrist when such is unfavorable, in 
any degree of palmar flexion, or with ulnar of radial 
deviation.  A 40 percent evaluation is assigned for ankylosis 
of the major wrist when there is ankylosis in any other 
position except favorable.  A 30 percent evaluation is 
assigned for ankylosis of the major wrist that is favorable 
in 20 to 30 degree dorsiflexion.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2009).

(ii.)  Left wrist

A maximum 10 percent evaluation is assigned under Diagnostic 
Code 5215 for limitation of motion of either wrist when 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2009).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2003).

Analysis

Schedular rating

(i.)  right wrist

The Veteran is currently assigned a 40 percent evaluation for 
his service-connected right wrist disability under Diagnostic 
Code 5214.  To warrant a higher evaluation, 50 percent, there 
must be evidence of unfavorable ankylosis, in any degree of 
palmar flexion, or with ulnar of radial deviation.  

When examined by VA in March 2002, the Veteran's right wrist 
was stiff and in the neutral position.  Because the Veteran's 
right wrist is ankylosed in the neutral position, he does not 
have unfavorable ankylosis.  There is no evidence of ulnar or 
radial deviation.

For these reasons, a 40 percent disability rating is properly 
assigned.



(ii.)  Left wrist

The Veteran is currently assigned a noncompensable evaluation 
for his service-connected left wrist disability, his minor 
extremity, under Diagnostic Code 5215 and 38 C.F.R. § 4.31.  
To warrant an increased evaluation of 10 percent there must 
be limitation of motion of the left wrist involving 
dorsiflexion to less than 15 degrees or with palmar flexion 
limited in line with the forearm.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2008); see also Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  The Board notes that when the 
Veteran was awarded service connection for his left wrist 
disability in 1958, a noncompensable rating was assigned 
because the evidence showed no symptoms:  a styloid chip 
fracture had healed, and there was full range of motion.

Currently, there is no evidence on file of any disability 
involving the left wrist, to include subjective complaints on 
the part of the Veteran.  There has been no complaint of left 
wrist disability in the medical records since service and no 
diagnosis of a left wrist abnormality.  Consequently, the 
Board concludes that 
38 C.F.R. § 4.31 applies and that a compensable evaluation 
under Diagnostic Code 5215 is unwarranted.

DeLuca consideration

The Veteran in essence has contended that he has pain and 
weakness in the right wrist that sometimes makes it difficult 
for him to use his wrist, including to grip things.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 (2009) is warranted 
in order to compensate a Veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
Veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the right wrist, however, because the Veteran 
is in receipt of a rating greater than the highest schedular 
evaluation for limitation of motion of the wrist under 
Diagnostic Code 5215, the provisions of 38 C.R.R. §§ 4.40, 
4.45 are not for application.  Cf. Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board adds that aside from the ankylosis there appears to 
be little evidence of functional loss of the right wrist.  
Although the Veteran complained of a problem involving 
gripping objects, he was able to make a fist. 

With respect to the left wrist, as noted above there is no 
medical evidence of any symptoms whatsoever.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Board has considered whether the Veteran's service-
connected ankylosed right wrist warrants a separate rating 
for neurological impairment.  However, the March 2002 VA 
examination report makes no findings or diagnoses of separate 
neurological impairment related to the service-connected 
right wrist disability.  
As such, the Board finds that no separate evaluation is 
warranted.   .  

The service-connected right wrist disability includes 
arthritis.  However, arthritis is rated based on limitation 
of motion, which has already been done.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009). 


Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that increased schedular ratings are not warranted 
for wither service-connected wrist disability.

For the sake of economy, the additional matters of possible 
staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 
505 (2007), and potential entitlement to extraschedular 
ratings will be addressed in a common discussion below.  

3.  Entitlement to an increased disability evaluation for 
service-connected coccygodynia with fracture of the sacral 
coccygeal joint, currently rated 
10 percent disabling.

Relevant law and regulations

The law and regulations pertaining to disability ratings in 
general has been set forth above and will not be restated 
herein.

Assignment of a diagnostic code

The Veteran's service-connected coccyx disability has been 
rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5298 
[removal of coccyx] and 38 C.F.R. § 4.118, Diagnostic Code 
7804 [painful scars].  

It is unclear why the RO chose to include Diagnostic Code 
7804 when it rated the Veteran's service-connected coccyx 
disability.  No scar has been identified.  Use of that 
diagnostic code is not appropriate.

Because Diagnostic Code 5298 is the only diagnostic code 
provided in the rating schedule for disability of the coccyx, 
it is the most appropriate code for evaluation of the 
Veteran's service-connected coccyx disability.  Although the 
Veteran has not had partial or complete removal of the 
coccyx, he did fracture his coccyx in service with post 
service complaints of associated pain.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating are examples rather than requirements 
for a particular rating; analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme].

Accordingly, the board will apply Diagnostic Code 5298.

Specific rating criteria

A zero percent evaluation is assigned for partial or complete 
removal of the coccyx, without painful residuals; a maximum 
10 percent evaluation is assigned for removal of the coccyx 
with painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5298 (2009).

Analysis

Schedular rating

The Veteran is currently assigned a 10 percent evaluation for 
his service-connected coccyx disability.  This is the maximum 
schedular rating provided for a disability of the coccyx.  

DeLuca considerations

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Conclusion

For reasons stated above, an increased disability rating is 
not warranted for the Veteran's service-connected coccyx 
disability.



Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claims for increased disability ratings were 
filed his claim on January 9, 2001.  Therefore, the question 
to be answered by the Board with regard to the claims of 
increased rating on appeal is whether any different rating 
should be assigned for the relevant time period under 
consideration, or from January 9, 2000 to the present.

Review of the record does not support a finding that the 
Veteran's right wrist disability, left wrist disability, 
and/or coccyx disability was more severe during the appeal 
period under consideration.  All of the disabilities appear 
to have been relatively stable.  The Veteran has pointed to 
no evidence to the contrary.  
No ratings other than the currently assigned 40 percent for 
the right wrist disability, noncompensable (zero percent) 
rating for the left wrist disability, and 
10 percent for the coccyx disability may be applied during 
the entire period.

Extraschedular consideration

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Colayong v. West, 12 
Vet. App. 524, 536 (1999).   In the August 2002 Statement of 
the Case, the RO cited 38 C.F.R. § 3.321(b)(1), pertaining to 
extraschedular ratings, but did not discuss it.  Because the 
Veteran has been given the regulations on the assignment of 
an extraschedular rating, the Board believes that it should 
address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue. 

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 38 
C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The Board finds that the 
Veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  There is no medical evidence that the 
clinical picture is in any way out of the ordinary, and the 
Veteran has pointed to none.  The Veteran has not been 
frequently hospitalized for the disabilities at issue.

There is also no evidence that the service-connected 
disabilities present an unusual or exceptional disability 
picture.  As discussed above, symptoms associated with the 
left wrist disability are nil.  The Veteran was able to work 
after service discharge despite his right wrist and coccyx 
disabilities.  His main complaints in treatment records in 
January 2002 and on examination in March 2002 primarily 
involved his nonservice-connected disabilities, especially 
his back and knee disabilities.  He indicated in March 2002 
that he could do work with his right wrist, although he had a 
problem with a lot of repetitive work.  Consequently, there 
is no evidence of marked interference with employment over 
and above that contemplated in the assignment ratings, and 
the Veteran has pointed to none.

For reasons stated above, the board believes that impairment 
of employability due to right wrist or coccyx disability is 
compensated by the currently assigned schedular ratings. See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].

The Board accordingly finds that the disability picture for 
each of the Veteran's three service-connected disabilities is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards; 
therefore, the Board determines that the assignment of an 
extraschedular rating for any of the service-connected 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

An increased evaluation for service-connected right wrist 
disability is denied.

An increased (compensable) evaluation for service-connected 
left wrist disability is denied.

An increased evaluation for service-connected coccyx 
disability is denied.




	(CONTINUED ON NEXT PAGE)





REMAND

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

As was discussed above, in its February 2009 remand, the 
Board instructed the AOJ to obtain review of the records by a 
physician and for an opinion as to whether the Veteran is 
unemployable due to his service-connected disabilities.  The 
option to schedule the Veteran for a physical examination 
and/or diagnostic testing was provided.  

The VA medical facility contacted the Veteran on August 11, 
2009 to set up an appointment for a physical examination.  
The report of contact noted that the Veteran stated he was 
unable to make any appointments due to his health, and he was 
"canceling everything".  This statement was evidently 
interpreted as a withdrawal of his claim.  However, the 
Veteran subsequently clarified in writing that he did not say 
he was withdrawing his claim, only that he could not travel 
to an appointment.  A review of the file by a physician was 
not done. 
  
Thus, the Board's remand instructions as to obtaining review 
of the record by a physician and an opinion whether the 
Veteran is unemployable due to his service-connected 
disabilities have not been complied with.  This must be 
accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

[This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).] 

1.  VBA should forward the Veteran's 
claims folder to a physician for review.  
The reviewing physician should provide an 
opinion as to whether the Veteran is 
unemployable due to his service-connected 
disabilities.  A detailed rationale 
should be provided for the opinion.  
A copy of the reviewing physician's 
report should be associated with the 
Veteran's VA claims folder.

2.  After undertaking any other 
development deemed appropriate, VBA 
should readjudicate the issue of 
entitlement to TDIU.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


